Citation Nr: 0508589	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  00-17 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the veteran's service connection claim for post 
traumatic stress disorder.  

2.  Entitlement to service connection for post traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1968, and from June 1970 to October 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's application to reopen his 
claim for service connection for post traumatic stress 
disorder.  He responded by filing an October 1999 Notice of 
Disagreement, and was sent a July 2000 Statement of the Case.  
He then filed an August 2000 VA Form 9, perfecting his appeal 
of this issue.  In January 2005, the veteran testified before 
the undersigned Acting Veterans Law Judge.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  In a September 1998 decision, the Board denied the 
veteran's claim for service connection for post traumatic 
stress disorder, and the veteran did not appeal this 
determination.  

3.  The evidence submitted since the September 1998 Board 
denial of the veteran's claim for service connection for a 
post traumatic stress disorder is neither cumulative nor 
redundant of evidence already considered, and raises a 
reasonable possibility of substantiating the claim.  

4.  The veteran was exposed to combat during active military 
service, and now has post traumatic stress disorder as a 
result.  


CONCLUSIONS OF LAW

1.  The September 1998 Board decision denying service 
connection for post traumatic stress disorder is final.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2004).  

2.  Evidence submitted since the Board's September 1998 
decision is new and material with respect to the claim for 
service connection for post traumatic stress disorder, and 
the claim for that benefit is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (1999).  

3.  The criteria for the award of service connection for post 
traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also notification provisions contained 
in this law which require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  
Regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the Board's full grant 
of the benefit sought, no prejudice results to the veteran 
based on consideration of his appeals at this time.  

I. New and material evidence

The veteran seeks to reopen his service connection claim for 
post traumatic stress disorder.  This claim was last denied 
by the Board in a September 1998 decision.  The veteran did 
not initiate a timely appeal of this decision, and it became 
final.  38 U.S.C.A. § 7104 (West 2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  For applications to reopen received prior 
to August 29, 2001, as is the case here, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

When the veteran's claim for service connection for PTSD was 
most recently denied in September 1998, the Board found that 
the veteran did not have a confirmed diagnosis of post 
traumatic stress disorder.  For the reasons to be discussed 
below, the veteran has submitted new and material evidence 
regarding this claim, and his claim must be reopened.  

In developing the veteran's application to reopen his claim, 
VA has obtained VA examination reports from March 2001 and 
July 2003, as well as an August 2003 VA hospitalization 
summary.  These records all confirm a current diagnosis of 
post traumatic stress disorder.  The Board notes first that 
these medical reports are new, in that they were not of 
record at the time of the most recent 1998 Board denial.  
Additionally, they are not cumulative and redundant of 
evidence already of record, as they suggest the veteran has a 
current diagnosis of post traumatic stress disorder resulting 
from in-service stressor events.  No such evidence was of 
record at the time of the 1998 denial.  Next, because these 
records establish a current diagnosis of post traumatic 
stress disorder that is likely related to service, they are 
material, as they bear directly and substantially upon the 
specific matter under consideration.  Additionally, this 
evidence, when considered with the remainder of the record, 
raises a reasonable possibility of substantiating the claim 
at issue.  

Based on the above, the Board finds the March 2001 and July 
2003 VA psychiatric examination reports to be both new and 
material evidence.  The veteran having submitted new and 
material evidence, his service connection claim for post 
traumatic stress disorder must be reopened and considered on 
the merits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (1999).  

II. Service connection

The veteran seeks service connection for post-traumatic 
stress disorder.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2004).  As with 
any claim, when there is an approximate balance of positive 
and negative evidence regarding any matter material to the 
claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

Service connection for post traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2004).  The version of the regulation in 
effect at the time the veteran initially filed his claim for 
service connection for post traumatic stress disorder 
required a "clear" diagnosis of post traumatic stress 
disorder; however, that requirement has since been eliminated 
and, because the current version of the regulation is more 
favorable to the veteran, it will be considered in the 
adjudication of his claim.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a post-
traumatic stress disorder diagnosis will vary depending upon 
whether the veteran engaged in "combat with the enemy."  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) 
(2004); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If the VA determines the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or written statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2004); Zarycki, 6 Vet. App. at 
98.  If, however, the VA determines either that the veteran 
did not engage in combat with the enemy or that he did engage 
in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  Id.   Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994); see also, Fossie v. West, 12 
Vet. App. 1, 6 (1998) (wherein the Court stated, "If the 
veteran engaged in combat, his lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors").  If, however, the 
veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressors.  

In the present case, the veteran claims to have witnessed the 
wounding of his commanding officer during an engagement with 
the enemy while serving in Vietnam.  He also claims to have 
been exposed to enemy fire and other incidents of combat 
during service in Vietnam.  In October 1995, reports were 
received from the U.S. Armed Services Center for Research of 
Unit Records confirming an officer in the veteran's unit was 
wounded by enemy fire in January 1968.  These reports also 
confirm that the military bases at which the veteran's unit 
was assigned came under assault during the Tet Offensive, at 
a time the veteran was serving in Vietnam.  

According to the U.S. Court of Appeals for Veterans Claims 
(Court), the veteran need not submit evidence of personal 
participation in stressful events; he need only submit, or 
point VA to, "independent evidence of the occurrence of a 
stressful event, [which] . . . .implies his personal 
exposure."  Pentecost v. Principi, 16 Vet. App. 124, 128-29 
(2002).  In the present case, the evidence of record verifies 
events as described by the veteran.  Thus, because service 
department records support and do not contradict the 
claimant's testimony regarding his claimed combat-related 
stressors, the Board accepts these events, and the veteran's 
participation therein, as true.  See Doran, supra.  

The Board next notes that the veteran has been diagnosed by 
VA medical personnel on several occasions with post traumatic 
stress disorder, based on his service in Vietnam.  These 
diagnoses have been rendered by competent medical experts 
based on personal examination of the veteran and review of 
the records.  Additionally, they are not contradicted 
elsewhere in the medical record.  Therefore, because the 
evidence of record establishes a current diagnosis of post 
traumatic stress disorder resulting from in-service stressor 
events, service connection for post traumatic stress disorder 
is warranted.  


ORDER

The veteran having submitted new and material evidence, his 
claim for service connection for post traumatic stress 
disorder is reopened.  

Entitlement to service connection for post traumatic stress 
disorder is granted.  




	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


